Title: To James Madison from Robert Cutchins and Others, 15 August 1812 (Abstract)
From: Cutchins, Robert
To: Madison, James


15 August 1812, St. Marys, Georgia. “Sundry Officers of the United States Navy” inform JM that “Batram [sic] G. Hipkins, hath for upwards of five Years last past, been a Sailing Master, in the Navy of the United States, and that he hath lately been remov’d therefrom, upon sundry charges, without havaing [sic] had an opportunity, of confronting, or refuting the same.” Request that the charges against Hipkins be investigated, that he be allowed to defend himself, and that he be “restor’d to the favour of his Country.”
